DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“an internal thread” and “an external thread” must be shown or the feature canceled from the claim 4.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the term “rapid” in claims 1-9 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recite the term “maximum” in claim 8 is a relative term which renders the claim indefinite. The term “maximum” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recite the phrase “or/and” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. No person of the ordinary skill in the art would know what “or/and” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that follow “or/and” will be considered optional.
Claims 10-18 are rejected based on dependency from a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6, 8-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4570454 A) in view of Baxter (US 4765393).
Regarding claim 1, Campbell teaches a rapid beverage cooling device (10), comprising an outer cup body (18) and an inner cup body (12) of which rims are connected (24, figure 2), wherein an interlayer inner cavity (28) for storing a liquid (120) is formed between the outer cup body and the inner cup body (a fluid 120, such as water, is placed in cavity 28, col 4 lines 35-37 and figure 2); a liquid injection port (36) communicated with the interlayer inner cavity (figure 2) is made at a bottom of the outer cup body (figure 2); the liquid injection port can be opened or sealed (first removing cap 42, then turning the vessel upside down, and finally, pouring the water through opening 36, col 4 lines 38-41); a liquid accommodating cavity (inner of tumbler 12, figure 2) is disposed in the inner cup body (figure 2); 
Campbell teaches the invention as described above but fail to teach a convex column extends toward the liquid accommodating cavity from a wall of the inner cup body; and an inner cavity of the convex column is communicated with the interlayer inner cavity.
However, Baxter teaches a convex column (as annotated below on figure 2) extends toward the liquid accommodating cavity (as annotated below on figure 2) from a wall of the inner cup body (as annotated below on figure 2); and an inner cavity of the convex column (as annotated below on figure 2) is communicated with the interlayer inner cavity (as annotated below on figure 2).

    PNG
    media_image1.png
    487
    714
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the drinking vessel in the teachings of Campbell to include a convex column extends toward the liquid accommodating cavity from a wall of the inner cup body; and an inner cavity of the convex column is communicated with the interlayer inner cavity in view of the teachings of Baxter to provide a beverage container with hollow walls and a hollow central member containing a phase-change material for drinking. 
Regarding claim 2, the combined teachings teach wherein a cover body member (60 of Campbell) for closing the interlayer inner cavity (closing 28, figure 2 and 4 of Campbell) is mounted on the liquid injection port (figure 2 of Campbell).
Regarding claim 3, the combined teachings teach wherein the outer cup body (18 of Campbell) comprises a cup side wall (124, figure 2 of Campbell), a lower opening (36 of Campbell) for completely opening a bottom (26, figure 2 of Campbell) of the interlayer inner cavity (28 of Campbell) is disposed at a bottom (26, figure 2 of Campbell) of the cup side wall (124, figure 2 of Campbell), and the lower opening forms the liquid injection port (opening 36 forms liquid injection port, figure 2 of Campbell); or the outer cup body (18 of Campbell of Campbell) comprises a cup side wall (124 of Campbell) and a cup bottom wall (26, figure 2 of Campbell), a through hole (as annotated below on figure 2 of Campbell) for communicating the interlayer inner cavity with the outside is formed on the cup bottom wall (removing cap 42, then turning the vessel upside down, and finally, pouring the water through opening 36, col 4 lines 38-40 of Campbell, therefore being open to the outside in order to pour water in), and the through hole forms the liquid injection port (opening 36 forms liquid injection port, figure 2 of Campbell). 

    PNG
    media_image2.png
    660
    378
    media_image2.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein the cover body member (60 of Campbell) comprises a screw cap (42 of Campbell) with an internal thread (outer surface 40 of this collar 38 or neck region is threaded, col 3 lines 24-26 of Campbell); an external thread (external thread of screw cap 42 of Campbell) fitting an internal thread (internal thread of collar 38 of Campbell) is disposed on the cup side wall (forming part of wall 124 up to lower edge 22 from opening 36, as shown on figure 2 of Campbell); the screw cap (42 of Campbell) is spirally connected to the lower opening by screw-thread fit (figure 2); and the seal plug (262 of Campbell) is mounted in the through hole (mounted in opening 36, figure 2 of Campbell).
Regarding claim 5, the combined teachings teach wherein the convex column (central cylinder 6, as annotated above on figure 2 of Baxter) extends toward the liquid accommodating cavity (as annotated above on figure 2 of Baxter) from the bottom wall of the inner cup body (from the bottom surface where plug 2 is located, as shown on figure 2 of Baxter).
Regarding claim 6, the combined teachings teach wherein at least one convex column (as annotated above on figure 2 of Baxter) matching a shape of the liquid accommodating cavity extends (as annotated above on figure 2 of Baxter) from the bottom wall of the inner cup body (from the bottom surface where plug 2 is located, as shown on figure 2 of Baxter).
Regarding claim 8, the combined teachings teach wherein a maximum liquid level line (filling mark 122 of Campbell) is disposed on walls of the outer cup body and the inner cup body (on outer container 18 and tumbler 12, as shown on figure 1 of Campbell) and corresponding to the interlayer inner cavity (within cavity 28, as shown on figure 1 of Campbell).
Regarding claim 9, the combined teachings teach wherein a handle (handle 52 of Campbell) is disposed on an outer end surface (outer container wall 54, figure 2 of Campbell) of the outer cup body (outer container 18 of Campbell).
Regarding claims 10-15, and 17-18, the combined teachings teach a refrigeration method applicable to the rapid beverage cooling device (drinking vessel 10 of Campbell) according to claims 1-6, and 8-9, comprising the following steps: step 1: turning the rapid cooling device upside down to make the liquid injection port face upward (first removing cap 42, then turning the vessel upside down, and finally, pouring the water through opening 36, thereby injection port via opening 36 is facing upwards, as described in col 4 lines 38-40 of Campbell); step 2: adding drinking water into the interlayer inner cavity through the liquid injection port to a maximum liquid level line (water is placed in cavity 28 and this is accomplished by first removing cap 42, then turning the vessel upside down, and finally, pouring the water through opening 36 until filled up to filling mark 122, and then replacing cap 42, as described in col 4 lines 37-41 of Campbell); step 3: putting the rapid cooling device, with the liquid injection port facing upward, into a refrigeration apparatus for cooling (vessel 20 is then placed in a freezer compartment of a refrigerator (or simply in a freezer) in the upside down position, col 4 lines 41-43 of Campbell); step 4: waiting for the liquid in the interlayer inner cavity to be cooled to a frozen state (room for expansion within cavity 28 as freezing occurs is provided for by the unfilled portion of the cavity, col 4 lines 45-47 of Campbell); step 5: taking the rapid cooling device out of the refrigeration apparatus (when the water in cavity 28 is frozen, vessel 10 would be ready for use, thereby making the device ready for use and to be taken out, as described in col 4 lines 49-50 of Campbell); step 6: mounting a cover body member (base unit 60, and as shown on figure 4 of Campbell ) on the liquid injection port (via opening 36, figures 1-2 of Campbell) to seal the interlayer inner cavity (central opening 78 in base 60 provides access through the base via a filling neck corresponding to collar 38, where opening 36 is located, as described in col 3 lines 59-62 of Campbell); and step 7: pouring a beverage into the liquid accommodating cavity for cooling (a user would then pour a beverage to be chilled or maintained in a chilled condition into tumbler 12, col 4 lines 50-52 of Campbell).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4570454 A) in view of Baxter (US 4765393) and in further view of Dussault (US 20170350645 A1).
Regarding claim 7, the combined teachings teach wherein a plurality of convex columns extend toward the liquid accommodating cavity from the bottom wall of the inner cup body (as annotated below on figure 2 of Baxter).

    PNG
    media_image3.png
    487
    712
    media_image3.png
    Greyscale

The combined teachings teach the invention as described above but fail to teach the convex columns are distributed in a rectangular array or an annular array.
However, Dussault teaches the convex columns (tubes, as shown on figure 9b, corresponding to the central cylinder 6 of Baxter) are distributed in a rectangular array (tube-based cooling array, arranged in rectangular, as described in pg3 paragraph 0027).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the drinking vessel in the combined teachings to include the convex columns are distributed in a rectangular array or an annular array in view of the teachings of Dussault to provide tubes that extend vertically down into the beverage or fluid volume to provide effective, fast and substantially uniform cooling of the intended beverage volume
The combined teachings teach the invention as described above but fail to teach a plurality of convex columns. 
However, Applicant has not disclosed that having “a plurality of convex columns” does anything more than produce the predictable result of cooling the beverage within the liquid accommodating cavity. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the beverage container of Baxter and meet the claimed limitations in order to provide the predictable results using the beverage container for cooling of the liquid within the cavity. 
Regarding claim 16, the combined teachings teach a refrigeration method applicable to the rapid beverage cooling device (drinking vessel 10 of Campbell) according to claim 7, comprising the following steps: step 1: turning the rapid cooling device upside down to make the liquid injection port face upward (first removing cap 42, then turning the vessel upside down, and finally, pouring the water through opening 36, thereby injection port via opening 36 is facing upwards, as described in col 4 lines 38-40 of Campbell); step 2: adding drinking water into the interlayer inner cavity through the liquid injection port to a maximum liquid level line (water is placed in cavity 28 and this is accomplished by first removing cap 42, then turning the vessel upside down, and finally, pouring the water through opening 36 until filled up to filling mark 122, and then replacing cap 42, as described in col 4 lines 37-41 of Campbell); step 3: putting the rapid cooling device, with the liquid injection port facing upward, into a refrigeration apparatus for cooling (vessel 20 is then placed in a freezer compartment of a refrigerator (or simply in a freezer) in the upside down position, col 4 lines 41-43 of Campbell); step 4: waiting for the liquid in the interlayer inner cavity to be cooled to a frozen state (room for expansion within cavity 28 as freezing occurs is provided for by the unfilled portion of the cavity, col 4 lines 45-47 of Campbell); step 5: taking the rapid cooling device out of the refrigeration apparatus (when the water in cavity 28 is frozen, vessel 10 would be ready for use, thereby making the device ready for use and to be taken out, as described in col 4 lines 49-50 of Campbell); step 6: mounting a cover body member (base unit 60, and as shown on figure 4 of Campbell ) on the liquid injection port (via opening 36, figures 1-2 of Campbell) to seal the interlayer inner cavity (central opening 78 in base 60 provides access through the base via a filling neck corresponding to collar 38, where opening 36 is located, as described in col 3 lines 59-62 of Campbell); and step 7: pouring a beverage into the liquid accommodating cavity for cooling (a user would then pour a beverage to be chilled or maintained in a chilled condition into tumbler 12, col 4 lines 50-52 of Campbell).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763